Title: To George Washington from Nathaniel Stevens, 24 April 1781
From: Stevens, Nathaniel
To: Washington, George


                        
                            Fishkill April 24th 1781
                        
                        In Obedience to Your Excellency’s Directions of the 21st Instant, I have requested the Agent of Massachusetts
                            State to furnish us the first and third Weeks in each month with one hundred & forty Beef Cattle to be delivered
                            at this place in two equal Droves the one at the first and the other the Middle of the Weeks, also Ninety head every two
                            weeks from the Agent for Connecticut to be delivered at the first of the second and fourth Weeks in each Month, and fifty
                            head as often from the Agent for New Hampshire to be delivered at the Middle of the same Weeks appointed for those from
                            Connecticut. This Demand averages upwards of Eighteen Cattle per day, which I expect will answer our present Issues.
                            Should they increase I shall be careful to augment the same. In the Calculation of which I have not been governed intirely
                            by the proportion fixed by Congress for those States, but have made a considerable Allowance for Salt meat furnished by
                            Connecticut, and a small Allowance on the same Account for Massachusetts, but as New Hampshire lies more remote, I expect
                            it will be most convenient and less expensive for them to answer the 
                        Requisitions, on them for Beef, before it is slaughtered.
                        In as much as it has not been the immediate duty of our Department to call on, or make Arrangements amongst
                            the Agents of the several States, and I therefore nearly ignorant what Directions have been given by the Purchasing
                            Department, I have to desire Your Excellency will correct and excuse any Errors I may be guilty of in the Management of
                            those Matters—I have the Honor to be with due Respect, Your Excellency’s most obedient servt
                        
                            N. Stevens D.C.G. Issues
                        
                        
                            P.S. I inclose your Excellency my weekly return. 
                        

                    